Citation Nr: 1645701	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include coronary artery disease (CAD), myocardial infarction, and atrial fibrillation.

2.  Entitlement to service connection for atelectasis of the left lung, secondary to CAD.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), secondary to CAD.

4.  Entitlement to service connection for torn ligaments of the right ankle.

5.  Entitlement to service connection for residual scars from skin papules.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1993.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 rating decision by the RO in Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for coronary artery disease (CAD), service connection for myocardial infarction (MI), service connection for Atelectasis of the left lung, secondary to CAD, service connection for GERD, secondary to CAD, service connection for torn ligaments of the right ankle, and service connection for residuals of scars from skin papules.  He perfected a timely appeal to that decision.  

On July 19, 2016, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  At the hearing, the Board held the record open for 60 days to allow for the submission of additional evidence.  Additional evidence was subsequently received along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2015).  

The issues of entitlement to service connection for a heart condition, to include CAD, myocardial infarction and atrial fibrillation, service connection for Atelectasis of the left lung, service connection for GERD, and service connection for torn ligaments of the right ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

The Veteran's current scars of the legs and arms manifested during service.  


CONCLUSION OF LAW

The criteria for service connection for residuals scars from skin papules have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for scars from skin papules (VA Form 21-526) was received in October 2008.  

At his personal hearing in July 2016, the Veteran testified that he was treated for skin conditions while aboard the submarine.  The Veteran reported that he had what looked like pimples and boils; he noted that they appeared all over his arms and legs and they did not heal.  The Veteran stated that the bumps looked almost like chicken pox.  The Veteran testified that he has scars residual of the papules.  

Service treatment records (STRs), show that a May 1984 examination noted healing papules/furuncles on the Veteran's distal upper arms.  An examination in July 1986 reported linear scar on the right forearm and linear scar on the left thigh.  An August 1989 examination report noted scars on the right forearm, left thigh and lower right back.  

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Board finds that the Veteran's testimony regarding the current presence of the scars - scars that that were noted in service - to be sufficient evidence to establish that he currently has the scars that developed during service.  Thus, all three elements for service connection are met and the appeal as to this issue must be granted.  


ORDER

Service connection for residual scars from skin papules is granted.  


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (c).  

	Heart, lung, and GERD

The Veteran maintains that he developed a heart condition as a result of military service.  The Veteran asserts that he was treated for high cholesterol in service; and, the high cholesterol caused him to develop coronary artery disease (CAD), for which he underwent coronary artery bypass surgery.  He also contends that he has a lung disability and GERD as caused by treatment for his heart condition.  

At his personal hearing in July 2016, the Veteran's representative maintained that the STRs clearly show that the Veteran had high cholesterol values for some period of time which is a risk factor for development of CAD.  The service representative also noted that the Veteran had an electrocardiogram (EKG) at discharge which showed sinus bradycardia and sinus arrhythmia, which is associated with CAD, but there was no follow up because the Veteran was retiring.  The Veteran indicated that he initially went to see a cardiologist in 1999 or 2000, at which time he was placed on cholesterol medicine.  The Veteran reported that he suffered a MI on November 21, 2001 and underwent the CABG on the same day.  The Veteran also reported that he currently experiences chest pain and elbow pain with mild exertion, and his symptoms are becoming more frequent.  The Veteran also reported that he was diagnosed with atrial fibrillation in 2012, and was recently prescribed Nitroglycerin.  

STRs document laboratory findings, dated in August and September 1989, which reflect elevated cholesterol.  And, in August 1993, the Veteran received cholesterol counseling.  Moreover, at his separation examination, in August 1993, an EKG report noted a finding of sinus bradycardia with sinus arrhythmia.  

Post service treatment records, VA as well as private treatment reports, dated from November 2001 through November 2008, show that the Veteran has been diagnosed with a heart condition, variously diagnosed.  A treatment note, dated in December 2001, indicates that the Veteran was being seen for follow up of status post coronary artery bypass graft.  It was noted that the Veteran was admitted to Virginia Beach General Hospital on November 20, 2001 with chest discomfort; he ruled in for MI.  A cardiac catheterization revealed severe multivessel disease with high-grade stenosis of the distal RCA as well as the ramus intermedius, diagonal, distal left circumflex and LAD.  On November 21, 2001, he underwent CABG.  The clinician noted that the Veteran's health problems included CAD, with myocardial infarction in November 2001, with cardiac catheterization and CABG on November 21, 2001.  The examiner also noted that the Veteran had a history of GI dysfunction, namely GERD.  

Of record is a medical statement from Dr. Deepak Talreja, dated in November 2008, wherein he indicated that the Veteran's PFTs showed 67% lung capacity with atelectasis of the left lung, are likely a result of his coronary bypass grafting performed in 2001, at which time there was concern that his lungs did not reinflate after coming off the bypass machine.  Dr. Talreja reported that the Veteran also had a known history of CAD with hyperlipidemia leading to atherosclerosis that ultimately caused bypass grafting in 2001.  Dr. Talreja noted that, among his cardiac risk factors, this is one of the key players in his development of coronary artery disease.  

VA has not yet provided a compensation and pension examination with respect to his claim for service connection for a heart condition.  Because there is evidence of a current heart condition, and the medical statement from Dr. Talreja appears to suggest a link between the heart condition and documented elevated cholesterol in service, the Board finds the evidence meets the low threshold requirement for a VA examination.  

The Veteran is claiming service connection for atelectasis of the left lung and GERD, both as secondary to his heart condition, and the ensuing coronary artery bypass graft surgery.  

In his October 2008 application for service connection, the Veteran maintained that, during his quadruple coronary bypass graft, his lungs did not totally inflate leading to decreased lung capacity (atelectasis) of the left lower lobe of the lung, secondary to heart surgery.  

At his personal hearing in July 2016, the Veteran asserted that, during the course of the CABG surgery in November 2001, he suffered collapsed lungs; he stated that, after the surgery, his left lung did not fully re-inflate all the way, which left a section in the bottom filled with fluid and unusable.  The Veteran's wife, a retired nurse, explained that the Veteran was diagnosed with atelectasis, which is a condition in which the lung does not get the blood supply and the air that is needed.  She testified that, as a result of the surgery, the Veteran has had reduced lung capacity.  Therefore, it was argued that the Veteran's lung problem is due to the CAD, which led to his MI and resulting surgery.  It was also argued that all the medication they gave the Veteran for his heart disease was tearing up the inside of his stomach, causing his GERD.  

As noted above, in a December 2001 treatment note, a VA clinician noted that the Veteran's health problems included a history of GI dysfunction, namely GERD.  Additionally, in his November 2008 medical statement, Dr. Deepak Talreja noted that the Veteran's PFTs showed 67% lung capacity with atelectasis of the left lung, is likely a result of his coronary bypass grafting performed in 2001, at which time there was concern that his lungs did not re-inflate after coming off the bypass machine.  

The Board finds that the Veteran's claims of entitlement to service connection for a lung disorder and GERD are inextricably intertwined with his claim for a heart condition, inasmuch as he is alleging the lung disorder and GERD are secondary to (i.e., proximately due to, the result of, or aggravated by) the heart condition, in turn requiring that he first establish his underlying entitlement to service connection for the heart condition.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (on direct appeal the Court may determine that the claim is so inextricably intertwined with matters still pending before VA that it should also be remanded); see also Gurley v. Nicholson, 20 Vet. App. 573, 575-76 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).  Thus, a medical opinion would also be needed to determine whether his lung disorder and/or his GERD was/were caused or aggravated by his heart condition.  See 38 C.F.R. § 3.310 (a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 (1998).  

	Right ankle.

The Veteran essentially contends that he currently suffers from a right ankle disorder which had its onset in military service.  At his personal hearing in July 2016, the Veteran reported that he twisted his ankle playing racquetball in preparation for the Navy's annual physical fitness test.  The Veteran indicated that he was taken to Pease Air Force Base where it was determined that he had pulled the ligaments loose from around the ankle; he stated that he was placed in a hard cast and was on crutches for about six weeks.  The Veteran reported that, when he was being discharged, he simply didn't remember to put down the problem with his ankle because it wasn't bothering him on that day.  The Veteran's spouse stated that he complained about ankle pain over the years; however, he would say that there's nothing he could do about it except to take pain medication.  The Veteran indicated that he continues to experience swelling of the ankle and uses a cane periodically; he stated that he also has limited motion and popping in the ankle.  The Veteran reported that the VA examiner only asked him questions regarding the incident and current symptoms of the ankle; he never looked at the ankle.  

The STRs show that the Veteran was seen in emergency room on February 20, 1980 with trauma to the right ankle while playing racquetball in the past hour; it was noted that he suffered an inversion injury.  Following an evaluation, the assessment was severe ligament strain.  A cast was placed on the right ankle on February 27, 1980; the diagnosis was resolving strain of the right ankle.  On the occasion of an examination in May 1984, the Veteran reported a history of torn ligaments in the right ankle.  An examination in July 1986 reported a history of torn ligaments in the right ankle.  In August 1989, the Veteran reported a history of torn ligaments in the right ankle, suffered in 1980 secondary to severe sprain; NCD.  

Based on documentation of complaints of right ankle issues in service and current evidence of continuing complaints, the Board finds that a remand of the claim of service connection for torn ligaments of the right ankle is necessary.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the (AOJ for the following actions:  

1.  Send a letter to the Veteran, providing notice as to the evidence needed to support a claim for secondary service connection under the provisions of 38 C.F.R. § 3.310; request that the Veteran identify any VA or non-VA treatment for his claimed heart condition, lung disorder, GERD, and right ankle disorder.  After the Veteran has signed the appropriate releases, those records not already associated with the file, should be obtained and associated with the file.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After the above is completed, ensure that the Veteran is scheduled for a VA examination with regard to his claimed heart and lung conditions and GERD.  The examiner must review the claims file in conjunction with the examination.  The examiner must complete the following and must include a rationale for each opinion provided.  

(a)  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed heart condition, to include coronary artery disease, residuals of an MI, or atrial fibrillation, had onset during or was caused by his active service.  The examiner must discuss inservice notation of elevated cholesterol and the August 199 EKG report noted a finding of sinus bradycardia with sinus arrhythmia EKG results and the significance of these relative to whether any current heart condition is related to service.  

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has had GERD that was caused by or chronically worsened by any heart condition to include any treatment for a heart condition.  

(c) Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has had a lung disability, to include atelectasis, that was caused by or chronically worsened by his heart condition or  treatment for his heart condition, to include 2001 coronary bypass grafting performed in 2001. 

3.  Also schedule the Veteran for an examination to with regard to his claimed right ankle disorder.  The claims file must be reviewed in conjunction with such examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right ankle disorder found had its onset during the Veteran's active service or was caused by his active service.  

4.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate opportunity for response before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

(CONTINUED ON NEXT PAGE)
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


